Citation Nr: 0810956	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to an increased rating in excess of 20 percent 
for a service connected lumbosacral strain.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to June 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied service connection for bilateral hearing loss 
and an increased rating in excess of 10 percent for service 
connected lumbosacral strain.  The RO issued a notice of the 
decision in July 2004, and the veteran timely filed a Notice 
of Disagreement (NOD) in August 2004.  Subsequently, in 
January 2005 the RO provided another decision, which elevated 
the veteran's lumbosacral spine disability to 20 percent from 
July 1, 2003, the date it received the veteran's claim.  (The 
appeal continues because a decision awarding a higher rating, 
but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).)  The RO then provided a notice of this decision and 
a Statement of the Case (SOC) in February 2005, and the 
veteran timely filed a substantive appeal that same month.  
Thereafter in May 2007, the RO again issued a decision, 
which, in relevant part, confirmed its denial of service 
connection for bilateral hearing loss and continued the 20 
percent rating for the lumbar spine disability.  In August 
2007, the RO provided a Supplemental Statement of the Case 
(SSOC).  

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide or failed to provide in a timely fashion, 
any resulting prejudice has been rebutted.

2.  The veteran had active duty from June 1961 to June 1987 
and was exposed to excessive noise over a prolonged period 
of time during his service; however, service and post-
service audiological examinations do not show a hearing loss 
disability of either ear as defined by the applicable VA 
regulation.  

3.  The veteran's service-connected lumbosacral strain is 
manifested by pain and moderate limitation of flexion to 50 
degrees, but not by flexion limited to 30 degrees or less, 
ankylosis, listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  While there is X-ray evidence of degenerative 
changes in the lumbar spine, such is not accompanied by loss 
of lateral motion and disc disease or intervertebral disc 
syndrome has not been diagnosed; the preponderance of the 
evidence is against a separate neurological disorder 
warranting a compensable rating, including but not limited 
to radiculopthy and bowel and bladder impairment.  The 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees and there is no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.   38 U.S.C.A. §§ 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3102, 3.159, 3.307, 3.309, 3.385, 4.85 
(2007). 

2.  The criteria for a rating in excess of 20 percent for a 
service connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5295 (2002) & 
Diagnostic Codes 5237, 5242 (2007).        

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  That is, the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive on the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  

With respect to the veteran's service connection claim for 
bilateral hearing loss, the Board notes that the facts are 
not in dispute, and resolution of this aspect of the appeal 
depends upon an interpretation of the laws and regulations 
pertaining to what constitutes a hearing loss "disability" 
for VA compensation purposes.  See 38 C.F.R. § 3.385.  As no 
reasonable possibility exists that VCAA notice would aid in 
substantiating this claim, any deficiencies of such notice or 
assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

As for the VCAA duties with respect to the veteran's 
increased rating claim relating to his service connected back 
disability, the Board addresses this matter below.


a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2006 letter sent to the veteran by the RO adequately 
apprised him of most of the information and evidence needed 
to substantiate the claim, and of the information if failed 
to provide, any presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355 (Jan. 
30, 2008) determined that VA must provide notice that 
includes: (1) notification that the claimant must provide (or 
ask the Secretary to obtain), medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) at least general 
notice of any specific measurement or testing requirements 
needed for an increased rating if the Diagnostic Code 
contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, -- Vet. 
App. --, No. 05-0355 (Jan. 30, 2008).  

The November 2006 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service 
connected back disability had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession, and 
apprised him of the Dingess and Vazquez requirements relating 
to the calculation of disability ratings and assignment of 
effective dates.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the November 2006 RO letter does not 
appear to have provided at least general notice of any 
specific measurement or testing requirements needed for an 
increased rating, as required by Vazquez.  Where such an 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defective Vazquez notice has been 
rebutted.  In particular, as reflected by the February 2008 
Brief, the veteran, through his accredited representative, 
has demonstrated actual knowledge of the pertinent rating 
criteria and Diagnostic Codes as well as the range of motion 
requirements needed for an award of an increased rating in 
excess of 20 percent for a service connected back disability.  
See Dalton, 21 Vet. App. at 30; February 2008 Brief at 2 
(setting forth pertinent rating criteria with accompanying 
range of motion testing requirements to grant increased 
rating).  Accordingly, the presumed prejudice to the veteran 
has been rebutted.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
July 2004 RO decision that is the subject of this appeal in 
its November 2006 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing complete VCAA notice together with readjudication 
of the claim, as demonstrated by the August 2007 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive December 2004 and December 2006 VA examinations, 
which were thorough in nature and adequate for the purposes 
of rating the veteran's back disability.  The veteran has 
been afforded numerous service and VA audiological 
examinations and none of these evaluations have revealed a 
hearing loss disability of either ear as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Service Connection

a. Law & Regulations
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); accord Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").  Thus, 
evidence establishing only a past disability will not 
suffice.  Caluza, supra; Brammer, supra; see Chelte, supra.

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.  VA may grant 
service connection, despite a diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the veteran incurred the disease during 
service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra 
("When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' during 
the veteran's service, or by evidence that a presumption 
period applied").    

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not suffice, as they do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay 
persons are not competent to offer medical opinions").  
Alternatively, a veteran can establish a nexus between 
service and the current disability by offering medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309 where a 
veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, despite the lack of evidence of such a 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing ranges from zero to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a "disability" 
for VA purposes when: (1) the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or (2) the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or (3) speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  For the purposes of determining whether a 
veteran has a hearing loss disability, 38 C.F.R. § 4.85(a) 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination).  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. § 
3.385 at that time, he or she may nevertheless establish 
service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  The Court in Hensley explained that the threshold 
for normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.  The 
Court further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  


b. Factual Background
The veteran had approximately 26 years of active duty form 
June 1961 to June 1987.  An April 1961 Report of Medical 
Examination for Enlistment contains a normal clinical 
evaluation of his ears, and although this record contains no 
audiometric testing, the veteran displayed normal hearing 
(whispered voice) of 15/15 bilaterally.  

As reflected in the veteran's February 1968 Report of Medical 
Examination, he received a normal clinical assessment of the 
ears.  Audiometric testing performed at this time reflects 
that decibels of 20, 15, 15, 20 and 20 were reported for 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively for the right ear, and in the left ear, decibels 
of 20, 20, 15, 20 and 20 were reported at frequencies of 500, 
1000, 2000, 3000, and 4000 hertz respectively.   

The veteran's January 1970 Report of Medical Examination also 
discloses a normal clinical evaluation of the ears.  
Audiometric testing indicates that decibels of 10, 5, 0, 0 
and 5 were reported for frequencies of 500, 1000, 2000, 3000 
and 4000 hertz respectively for the right ear, and in the 
left ear, decibels of 5, 0, 0, 5 and 0 were reported at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
respectively.   

The veteran's July 1977 Report of Medical Examination 
similarly discloses a normal clinical evaluation of the ears, 
with audiometric testing indicating that decibels of 20, 15, 
15, 20 and 10 were reported for frequencies of 500, 1000, 
2000, 3000 and 4000 hertz respectively for the right ear.  In 
the left ear, decibels of 20, 10, 10, 5 and 25 were reported 
at frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
respectively.   

As noted on the veteran's September 1981 Report of Medical 
Examination, he continued to receive a normal clinical 
evaluation of the ears.  Audiometric testing conveys that 
decibels of 0, 0, 0, 5 and 5 were reported for frequencies of 
500, 1000, 2000, 3000 and 4000 hertz respectively for the 
right ear, and in the left ear, decibels of 5, 0, 0, 0 and 0 
were reported at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz respectively.   

In his January 1987 Report of Medical Examination for 
Retirement, the veteran received a normal clinical assessment 
of the ears.  Audiometric testing reflects that decibels of 
5, 10, 5, 15 and 15 were reported for frequencies of 500, 
1000, 2000, 3000 and 4000 hertz respectively for the right 
ear, and in the left ear, decibels of 10, 0, 5, 10 and 15 
were reported at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz respectively.   

A March 2000 VA audiological examination disclosed the 
following scores:  For the puretone threshold test, in the 
right ear, decibels of 15, 10, 15, 20 and 25 were reported 
for frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 10, 10, 10, 5 and 
20 were reported at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz respectively.  The Maryland (CNC) word list speech 
recognition test demonstrated 100 percent for the right ear 
and 98 percent for the left ear.  Based on these data, the 
audiologist determined that the veteran had hearing within 
normal limits bilaterally.         

As reflected in April 2001 and October 2001 VA medical 
reports, the physicians indicated that the veteran had 
intermittent hearing changes, with mild sensorineural hearing 
loss.    

A December 2002 VA medical note indicates that the veteran 
complained of hearing loss and reported having in-service 
noise exposure.  Although the physician did not perform 
audiological testing according to 38 C.F.R. § 4.85(a), he 
diagnosed the veteran with high frequency hearing loss on the 
right side, due to his active service work with jet mechanic 
tools.   

An August 2003 VA audiological examination revealed the 
following scores:  For the puretone threshold test, in the 
right ear, decibels of 20, 25, 25, 35 and 30 were reported 
for frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 20, 15, 15, 20 and 
35 were reported at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz respectively.  The Maryland (CNC) word list speech 
recognition test demonstrated 94 percent for the right ear 
and 96 percent for the left ear.  Based on these data, the 
audiologist diagnosed the veteran with bilateral hearing 
within normal limits.         

The veteran's January 2005 VA audiological examination, which 
included the puretone threshold test and a Maryland (CNC) 
word list test, generated the following scores: For the 
puretone threshold test, in the right ear, decibels of 25, 
20, 20, 25 and 25 were reported for frequencies of 500, 1000, 
2000, 3000 and 4000 hertz respectively; in the left ear, 
decibels of 15, 10, 15, 15 and 20 were reported at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
respectively.  The Maryland (CNC) word list speech 
recognition test demonstrated 96 percent for the right ear 
and 100 percent for the left ear.  Based on these data, the 
audiologist diagnosed the veteran with bilateral hearing 
within normal limits.      

In December 2006 the veteran submitted to another VA 
audiological examination.  The clinician did not review the 
claims file, but noted the veteran's complaints of favoring 
the left ear as well as experiencing difficulty hearing 
conversation.  The puretone threshold test and a Maryland 
(CNC) word list test, generated the following scores: For the 
puretone threshold test, in the right ear, decibels of 2, 25, 
15, 30 and 25 were reported for frequencies of 500, 1000, 
2000, 3000 and 4000 hertz respectively; in the left ear, 
decibels of 15, 5, 10, 20 and 15 were reported at frequencies 
of 500, 1000, 2000, 3000, and 4000 hertz respectively.  The 
Maryland (CNC) word list speech recognition test demonstrated 
96 percent for the right ear and 100 percent for the left 
ear.  Based on these data, the audiologist determined that 
the veteran had non-disabling, mild to moderate hearing loss 
in the right ear at the 6 to 8 kHz range and clinically 
normal hearing in the left ear.
    
c. Discussion
The Board determines that service connection for bilateral 
hearing loss is not warranted.  Audiological evaluations 
conducted both during and after service, spanning more than 
forty years from 1961 to 2006, do not reflect that the 
veteran has a hearing loss "disability" within the meaning 
of 38 C.F.R. § 3.385.  That is, while there are isolated 
instances of decibel levels of from 20 to 30 over the years, 
which indicates some degree of hearing loss (see Hensley, 
supra), at no time has the veteran exhibited a hearing loss 
disability within the meaning of the applicable regulation.  
The Board specifically notes that there is no indication of 
an auditory threshold of 40 decibels or more at any of the 
frequencies (500, 1000, 2000, 3000 or 4000), or auditory 
thresholds of 26 decibels or greater at least three of these 
frequencies.  See 38 C.F.R. § 3.385.  Instead, at most, in 
August 2003, the veteran generated a single decibel level of 
35 in each ear, which fails to rise to the requisite 40 
decibel level contemplated by § 3.385, and during this same 
examination, only two readings (not the requisite three) 
exceeded 26 decibels for the right ear, and only one reading 
for the left ear.  Similarly, at no time when the veteran has 
undergone Maryland CNC speech recognition testing has he 
scored less than 94 percent, as required by 38 C.F.R. § 
3.385.  Failure to satisfy any of these requirements 
precludes a grant of service connection.  

The Board recognizes that VA physicians (not audiologists) in 
April 2001, October 2001 and December 2002 diagnosed the 
veteran with hearing loss, abut there is no indication that 
they administered audiometric examinations on these 
occasions.  While the Board may recognize that the veteran, 
from these reports, appears to have some degree of "hearing 
loss", it must conclude, based on a mechanical application 
of the audiometric test scores and Maryland CNC speech 
recognition percentages, that the veteran does not currently 
have a hearing loss "disability" within the meaning of 38 
C.F.R. § 3.385.  The Board is bound, both by statute and 
regulation, to follow such provisions and exercises no 
discretion in this regard.  See 38 U.S.C.A. § 7104 ("The 
Board shall be bound in its decisions by the regulations of 
the Department"); 38 C.F.R. § 20.101(a) ("In its decisions, 
the Board is bound by applicable statutes [and] the 
regulations of the [VA]").  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for hearing loss.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


III. Increased Ratings

a. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to disabilities of the spine, at the time the RO 
received the veteran's increased rating claim in July 2003, 
the following provisions of 38 C.F.R. § 4.71a relating to 
musculoskeletal disabilities were in effect: Under Diagnostic 
Code 5289, a veteran would receive a rating of 40 percent for 
favorable ankylosis of the lumbar spine and 50 percent for 
unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2002).  Pursuant to Diagnostic Code 5292, a veteran 
would receive a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine and a maximum rating of 40 
percent for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Under 
Diagnostic Code 5295, a veteran would generate a 20 percent 
rating for a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position and would produce a maximum rating of 40 
percent for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).        

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying Diagnostic Codes underwent revisions, 
effective from September 26, 2003.  See 68 Fed. Reg. 51454 
(Aug. 27, 2003).  As a general matter, "[c]ongressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the September 2003 amendment, the Board must 
evaluate the veteran's back disability under the pre-
September 2003 amendment version of 38 C.F.R. § 4.71a as well 
as the post-September 2003 amendment version.  See VAOPGCPREC 
3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Relevant to the instant case, after September 26, 2003, 
according to 38 C.F.R. § 4.71a, a veteran, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, will receive a 20 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.   38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 
(2003).  A veteran will garner a 40 percent rating when he 
exhibits forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5239 
(2003).  The next higher rating of 50 percent will be awarded 
when a veteran displays unfavorable ankylosis of the entire 
thoracolumbar spine, and a veteran will generate the maximum 
100 percent evaluation if he has unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 
(2003).  

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2).    

As service connection is not in effect for degenerative disc 
disease or intervertebral disc syndrome, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (to include as 
amended in September 2002) and 5243 (2007) are not 
applicable.    

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, --Vet. App.--, 2007 WL 4098218, * 3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  
Id.
   
In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.  

b. Factual Background
The veteran had complained of chronic back pain, as reflected 
in VA medical records spanning August 2001 to April 2006. 

May 2003 VA medical records disclose that the veteran 
continued to have chronic low back pain, without new 
symptoms.  He had no weakness, paresthseias or pain, and he 
continued to engage in physical activity such as gardening.  
The clinician increased his Tylenol dosage at this time, and 
noted that if this did not help the pain, the veteran should 
increase his dosage of Gabapentin.  

In an August 2004 statement, the veteran indicated that he 
must stretch his back for an hour every morning in order to 
function.  He conveyed that he had osteo-arthritis of the 
entire spine for which he took numerous medications for pain.  

In December 2004 the veteran underwent a VA examination to 
determine the current severity of his back disability.  At 
this time, the veteran conveyed that he had taken various 
medications for his back pain, to include Tylenol, Naproxen 
and Gamapentin, but continued to have back pain.  He reported 
that he had never experienced any kind of radiculopathy or 
radiation of pain into his legs or any weakness of the 
extremities.  He had no limp or urinary difficulties, and he 
indicated that he could walk daily without difficulty.  

A physical examination disclosed a slight decrease in range 
of motion, without lumbar spasm.  He displayed flexion to 75 
(out of 90), full extension of 30 (out of 30), and full 
lateral flexion of 30 (out of 30).  A radiology report of the 
lumbosacral spine indicated that the veteran had no 
significant or minor abnormality, and it disclosed no 
evidence of spondylolysis or spondylolisthesis.  Based on 
these data, the examiner diagnosed the veteran with recurrent 
low back sprain without any history of radiculopathy.  He 
noted that the veteran was subject to early fatigability, and 
that based on the pain requirements for high-dose medication, 
he would serve as a candidate for reevaluation for 
compensation in the future.    

As reflected in October 2005 VA medical records, the veteran 
denied weakness or difficulties with bowel or bladder 
functioning.  Clinicians noted that X-rays of the lumbar 
spine taken in 2004 revealed results within normal limits, 
but that a CT scan in 2000 disclosed mild degenerative 
changes.  The veteran had experienced worsening low back pain 
since discontinuing certain pain medication.  An examination 
showed "R-L5 radicular sensory findings and L-EHL weakness, 
otherwise normal."    

A January 2006 VA medical report indicates that the veteran 
had resolution of radicular symptoms.  

The veteran submitted to another VA examination of the spine 
in December 2006.  The examiner reviewed the claims file, and 
noted that the veteran's back disability had progressively 
worsened since his in-service injury.  At this time, the 
veteran took pain medication with fair results.  He had no 
urinary side-effects, numbness, paresthesias, lower extremity 
weakness or unsteadiness, although the clinician noted a 
history of decreased motion and stiffness.  The veteran 
indicated that he had mild pain from one to six days per 
week, lasting minutes without radiation.  At this time, the 
veteran had no muscle spasms productive of tenderness or 
guarding severe enough to cause an abnormal gait or spinal 
contour.  Range of motion testing revealed active flexion of 
zero to 50 degrees and passive flexion of zero to 60 degrees; 
extension (active and passive) from zero to 20 degrees; 
lateral flexion from zero to 25 degrees to the right, and 
zero to 20 degrees to the left; lateral rotation from zero to 
30 degrees to the right and zero to 25 degrees to the left.  
The veteran had no pain on either active or passive flexion 
or extension, lateral rotation or with repetitive use.  
Imaging studies revealed no acute bony abnormalities, and 
based on these data, the examiner diagnosed the veteran with 
lumbar strain, which caused significant effects on his usual 
occupation, pain and decreased mobility.                

c. Discussion
The Board determines that the evidence preponderates against 
the veteran's increased rating claim.  In particular, while 
the Board acknowledges the veteran's complaints of chronic 
back pain and medication used to treat said pain, which the 
record clearly documents, the lumbosacral spine range of 
motion studies reflect that he has had flexion of 75 degrees 
in December 2004 and 50 degrees in December 2006, both 
without additional limitation caused by pain, weakness or 
repetition.  In the Board's judgment, such flexion qualifies, 
at most, as "moderate" limitation of motion under 
Diagnostic Code 5292 (2002), rather than "severe," given 
that he could forward flex more than halfway to the normal of 
90 degrees.  Similarly, the Board finds that the evidence 
preponderates against an increased rating to 40 percent under 
Diagnostic Code 5295 (2002), as the medical evidence does not 
indicate that he had a "severe" lumbosacral strain 
manifested by listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  While there is X-ray evidence of degenerative 
changes in the lumbar spine, such is not accompanied by loss 
of lateral motion and disc disease or intervertebral disc 
syndrome has not been diagnosed. 

Turning to the post-September 26, 2003 version of 38 C.F.R. § 
4.71a, the veteran's flexion range of motion (to 75 degrees 
in December 2004 and to 50 degrees in December 2006) does not 
qualify him for the next higher rating of 40 percent, which 
necessitates forward flexion of the thoracolumbar spine to 30 
degrees or less.  Even when considering DeLuca factors such 
as his reported weekly flare-ups of mild pain for a period of 
minutes and some fatigue, the Board determines that the 
veteran's current level of disability more nearly 
approximates the 20 percent rating criteria contained in 
Diagnostic Code 5237 (2003) rather than the next higher 
rating of 40 percent.  The combined range of motion of the 
thoracolumbar spine is greater than 120 degrees and there is 
no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The record additionally does not indicate that the veteran 
has favorable or unfavorable ankylosis of the lumbar spine, 
as would be required for increased ratings of 40 percent or 
50 percent under Diagnostic Code 5289 (in effect prior to 
September 26, 2003), or increased ratings of 40 percent to 
100 percent under Diagnostic Code 5237 (in effect from 
September 26, 2003).  Service connection is not in effect for 
intervertebral disc syndrome (IDS); in fact, the medical 
evidence shows no diagnosis of IDS, and the record bears no 
indication of incapacitating episodes requiring bed rest 
prescribed by a physician.  

The Board also notes that the medical reports of record 
indicate that the veteran currently has no objective 
neurological abnormalities associated with his back 
disability, such as bowel or bladder impairment or 
radiculopathy.  While an October 2005 VA medical report 
suggests that the veteran may have had some radicular 
symptomatology, such symptoms appear to have fully resolved, 
as reflected in the January 2006 and December 2006 VA medical 
records.  Accordingly, separate evaluations for any such 
associated neurological disorders are not warranted at this 
time.

In summation, the veteran's service-connected lumbosacral 
strain is manifested by pain and moderate limitation of 
flexion to 50 degrees, but not by flexion limited to 30 
degrees or less, ankylosis, listing of whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in standing position, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  While there is X-ray 
evidence of degenerative changes in the lumbar spine, such 
is not accompanied by loss of lateral motion and disc 
disease or intervertebral disc syndrome has not been 
diagnosed.  The preponderance of the evidence is against a 
separate neurological disorder warranting a compensable 
rating, including but not limited to radiculopthy and bowel 
and bladder impairment.  The combined range of motion of the 
thoracolumbar spine is greater than 120 degrees and there is 
no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for a lumbosacral strain.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and this claim 
must also be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.  




Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected back 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his back disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is denied.

An increased rating in excess of 20 percent for a service 
connected lumbosacral strain is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


